Case 3:19-cv-00065-GCS Document 37 Filed 04/27/20 Page 1 of 4 Page ID #841
                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 PATRICIA KAY MILLER,                            )
                                                 )
                      Plaintiff,                 )
                                                 )
 vs.                                             )      Cause No. 3:19-cv-00065-GCS
                                                 )
 COMMISSIONER OF SOCIAL                          )
 SECURITY,                                       )
                                                 )
                      Defendant.                 )

                             MEMORANDUM and ORDER

SISON, Magistrate Judge:

       This matter is before the Court on Plaintiff’s Motion to Reconsider Magistrate’s

Memorandum and Order on EAJA Fees. (Doc. 33). Defendant filed a response in

opposition. (Doc. 36).

       Pursuant to the Equal Access to Justice Act, the Court shall award attorney’s fees

and expenses to a prevailing party in a civil action against the United States, including

proceedings for judicial review of agency action, unless the government’s position was

substantially justified. See 28 U.S.C. §2412(d)(1)(A). The hourly rate for attorney’s fees is

not to exceed $125.00 per hour “unless the court determines that an increase in the cost

of living or a special factor, such as the limited availability of qualified attorneys for the

proceedings involved, justifies a higher fee.” 28 U.S.C. §2412(d)(2)(A).

       The Consumer Price Index (“CPI”) suffices as proof regarding increases in the cost

of living, and the Seventh Circuit suggests that courts generally award the CPI inflation-

adjusted rate “using the date on which the legal services were performed.” Sprinkle v.

Colvin, 777 F.3d 421, 428 (7th Cir. 2015). This does not, however, allow for automatic fee


                                          Page 1 of 4
Case 3:19-cv-00065-GCS Document 37 Filed 04/27/20 Page 2 of 4 Page ID #842
enhancements, and claimants are still required to produce “satisfactory evidence that the

increase in the cost of living ‘justifies’ the rate requested.” Id. This evidence must show

that the requested rate is “in line with those prevailing in the community for similar

services by lawyers of comparable skill and experience.” Id.

       In her motion for reconsideration, Plaintiff first argues that an increase in the

statutory hourly rate of $125.00 per hour to the requested hourly rate of $198.00 per hour

is justified. Plaintiff has supplied supporting evidence in the form of affidavits from other

attorneys and information from the CPI. However, Plaintiff’s supporting materials do

not justify the higher hourly rate. The CPI rates relied on by Plaintiff are not calculated

by month as required in Sprinkle. Likewise, it is unclear as to whether Plaintiff is using

the “All Urban Consumers” rate or the “Midwest Region” rate. The affidavits supplied

by Plaintiff are further lacking as there is no indication they are from attorneys who

practice in the area of social security disability law.

       In order to prevail on a Rule 59(e) motion, the movant must “demonstrate a

manifest error of law or present newly discovered evidence.” Obriecht v. Raemisch, 517

F.3d 489, 494 (7th Cir. 2008). The purpose of a motion under Rule 59(e) is to draw the

Court’s attention to manifest errors of law or fact, or to present newly discovered

evidence, in order to enable the trial court to correct its errors and thereby avoid

unnecessary appeals. See Russell v. Delco Remy Division of General Motors Corporation, 51

F.3d 746, 749 (7th Cir. 1995); Moro v. Shell Oil Company, 91 F.3d 872, 876 (7th Cir. 1996). A

Rule 59(e) motion should not be used to rehash previously rejected arguments. See Oto

v. Metropolitan Life Ins. Co., 224 F.3d 601, 606 (7th Cir. 2000). The district court has

considerable discretion to grant or deny a Rule 59(e) motion, and such a remedy is one


                                          Page 2 of 4
Case 3:19-cv-00065-GCS Document 37 Filed 04/27/20 Page 3 of 4 Page ID #843
that should be used sparingly. See 11 FED. PRAC. & PROC. CIV. § 2810.1 (3d ed.), Grounds

for Amendment or Alteration of Judgment. Plaintiff’s motion is simply a restatement of

the previously rejected argument she made in her brief, which included inadequate

evidence that is not “newly discovered.” Therefore, the Court rejects Plaintiff’s first

argument.

       Second, Plaintiff argues that the reduction of the attorney’s fees from the requested

amount of $7,880.40 to $1,538.00 is an abuse of discretion. Plaintiff believes both the 8.2

hours of attorney work and 5.4 hours of paralegal work should be billed at the attorney

rate. Plaintiff argues that all time spent doing legal work, even legal work done by a

paralegal, should be compensated at the attorney rate, and that the paralegal time spent

on clerical work should be compensated at the paralegal rate. This is incorrect. Paralegal

time spent doing legal work is compensated at the paralegal rate, and the paralegal’s time

spent doing clerical work is not compensated at all.

       Plaintiff seems to have misunderstood the case law on this issue. As stated in the

previous Memorandum and Order, “[f]urther, legal work performed by a paralegal

should be compensated at the market rate for paralegal services, and not at the rate for

attorney’s fees. Richlin Security Service Company v. Chertoff, 128 S. Ct. 2007, 2014 (2008);

Sprinkle, 777 F.3d at 427.” (Doc. 32). Additionally, secretarial work “is not properly billed

to an opponent under a fee-shifting statute, even if it was performed by an attorney.

Spegon v. Catholic Bishop of Chicago, 175 F.3d 544, 553 (7th Cir. 1999).” (Doc. 32).

       With that said, this Court was correct in its initial calculation of 8.2 hours of

attorney time at the rate of $125.00 per hour and 5.4 hours of paralegal time at the rate of

$95.00 per hour for the reasons stated in Doc. 32. Plaintiff, however, is correct in pointing


                                          Page 3 of 4
Case 3:19-cv-00065-GCS Document 37 Filed 04/27/20 Page 4 of 4 Page ID #844
out that the 8.2 and 5.4 numbers were transposed at page 6 of Doc. 32. Nevertheless, the

total amount reflected is correct, and that total remains for purposes of this order.

       For the reasons discussed above, Plaintiff’s Motion to Reconsider Magistrate’s

Memorandum and Order on EAJA Fees (Doc. 33) is DENIED.

       IT IS SO ORDERED.                                               Digitally signed
                                                                       by Judge Sison
       Dated: April 27, 2020.                                          Date:
                                                                       2020.04.27
                                                                       10:01:44 -05'00'
                                                        ___________________________
                                                        GILBERT C. SISON
                                                        United States Magistrate Judge




                                         Page 4 of 4
